Citation Nr: 1504513	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for vestibular schwannoma, due to exposure to environmental hazards. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1985, and from November 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, seated at the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that his disorder was caused by exposure to toxic chemical fumes from waste burning operations during service in the Southwest Theater of Operations. He has submitted a May 2014 letter from Stephen Thomas, M.D., a family practice physician, who observed that "there is concern of the potential/possibility that the acoustic neuroma [sustained by the Veteran] was caused by the fumes/smoke that [the Veteran] was exposed to during his military career."

Given that the Veteran was afforded a VA examination in August 2011 that found no nexus between the disorder and service, the Board is unable to evaluate Dr. Thomas' opinion without information as to its basis. See generally Jones v. Shinseki, 23 Vet. App. 382 (2009)(holding that a medical examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination). 

The Veteran's service treatment records from his tour from November 1990 to April 1991 are also incomplete. Under the law, VA must advise the Veteran of alternative sources. 

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that he may submit any service department or other official records, or advise VA of their location, indicating that he was exposed to toxic chemicals or burnings during service - in particular as to the identify of any such toxic substances. If the Veteran so advises of such documentation, attempt to obtain it. 

2. Advise the Veteran that he may submit any service department or non-service department records or other evidence indicating his medical history during his second period of service, to include but not limited to non-VA medical records not currently on file, prescription notes, letters, personal accounts of family members, friends and others.

3. Contact any appropriate records depositories for Marine and Naval Reserves records, apart from the NPRC, and obtain any relevant unit histories for the 3rd Battalion, 24th Marines from Springfield, Missouri, while stationed in the Southwest Theater of Operations from December 1990 to April 1991. 

4. After any further development, to include the procurement of an additional VA medical opinion if deemed necessary, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. IN PARTICULAR, THE VETERAN IS ADVISED THAT HE MAY SUBMIT ANY FURTHER INFORMATION AUTHORED BY DR. STEPHEN THOMAS AS TO THE BASIS OF HIS OBSERVATION OF THE POSSIBILLITY THAT THE VETERAN'S ACOUSTIC NEUROMA WAS CAUSED BY EXPOSURE TO FUMES AND SMOKE AS ALLEGED BY THE VETERAN.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




